


SECOND AMENDMENT TO CREDIT AGREEMENT
AND JOINDER TO GUARANTY
THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND JOINDER TO GUARANTY (this
“Amendment”), dated as of September 30, 2013, by and among APARTMENT INVESTMENT
AND MANAGEMENT COMPANY, a Maryland corporation (the “REIT”), AIMCO PROPERTIES,
L.P., a Delaware limited partnership (“AIMCO”) and AIMCO/BETHESDA HOLDINGS,
INC., a Delaware corporation (“AIMCO/Bethesda”) (the REIT, AIMCO and
AIMCO/Bethesda are hereinafter collectively referred to as the “Borrowers”),
each party listed as an “Existing Guarantor” and a “New Guarantor” on the
signature pages hereto (collectively, the “Guarantors”), KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), as Agent for itself and the other Lenders from time to
time a party to the Credit Agreement (as hereinafter defined) (KeyBank, in its
capacity as Agent, is hereinafter referred to as the “Administrative Agent”),
and each party listed as an “Existing Lender”, a “New Lender” or an “Exiting
Lender” on the signature pages hereto (such Existing Lenders and New Lenders,
collectively, the “Lenders”).
W I T N E S S E T H:
WHEREAS, the Borrowers, KeyBank, the Administrative Agent, the other Existing
Lenders (as hereinafter defined) and the Exiting Lenders (as hereinafter
defined) are party to that certain Senior Secured Credit Agreement dated as of
December 13, 2011, as amended by that certain First Amendment to Credit
Agreement dated as of April 5, 2013 and effective as of March 31, 2013 (as the
same may be varied, extended, supplemented, consolidated, amended, replaced,
renewed, modified or restated, the “Credit Agreement”);
WHEREAS, certain of the Guarantors executed and delivered to the Administrative
Agent and the Lenders that certain Continuing Guaranty dated as of December 13,
2011 (as the same may be varied, extended, supplemented, consolidated, amended,
replaced, renewed, modified or restated, the “Guaranty”);
WHEREAS, each of Shelter Properties IV Limited Partnership, a South Carolina
limited partnership, Hunt Club Partners, L.L.C., a Maryland limited liability
company and Waters Landing Partners, L.L.C., a Maryland limited liability
company (collectively, the “New Guarantors”), is required pursuant to the terms
of the Credit Agreement, as amended hereby, to become a “Guarantor” thereunder
and under the other Loan Documents, and each such New Guarantor is executing and
delivering this Amendment for purposes of, among other things, evidencing its
agreement to be bound by the Credit Agreement and the other Loan Documents as a
“Guarantor” thereunder;
WHEREAS, the Exiting Lenders are assigning and delegating their Commitments and
Revolving Loans to the Existing Lenders and New Lenders (each as defined
herein), in accordance with the terms and conditions of this Amendment;
WHEREAS, the Borrowers and the Guarantors have requested that the Lenders modify
the Credit Agreement in certain respects and the Lenders have agreed to
modifications on the terms and conditions set forth below;



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements set forth hereinbelow, and for other good and valuable consideration,
the receipt, adequacy, and sufficiency of which are hereby acknowledged, and as
a material inducement to the Lenders to agree to such modifications, the parties
do hereby covenant and agree as follows:
1.Definitions. Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement.
2.Modifications of the Credit Agreement. The Borrowers, the Administrative Agent
and the Lenders do hereby modify and amend the Credit Agreement as follows:
(a)By inserting the following new definitions in Section 1.01 of the Credit
Agreement, in the appropriate alphabetical order:


“Amendment Closing Date” has the meaning given such term in the Second Amendment
to Credit Agreement by and among the Borrowers, the Guarantors party thereto,
the Administrative Agent and the Lenders party thereto.
“Bottom Tier Subsidiary” has the meaning specified in Section 6.12(a).
“Credit Rating” means, as of any date of determination, the highest of the
credit ratings (or their equivalents) then assigned to the REIT’s or a
Borrower’s long-term senior unsecured non-credit enhanced debt by any of the
Rating Agencies. For purposes herein, the credit ratings described in each
respective Credit Rating Level are deemed equivalent. If the REIT or a Borrower
shall have obtained a credit rating from at least two of the Rating Agencies,
the highest of the credit ratings shall control, provided that the next highest
credit rating is only one level below that of the highest credit rating. If the
next highest credit rating is more than one level below that of the highest
credit rating, the operative credit rating would be deemed to be one rating
level lower than the highest credit rating. If the REIT or a Borrower shall have
obtained a credit rating from two or more of the Rating Agencies and shall
thereafter lose all such credit ratings (whether as a result of a withdrawal,
suspension, election to not obtain a rating, or otherwise) from the Rating
Agencies, or if the only credit rating the REIT or a Borrower shall have is
provided by Fitch, the REIT or such Borrower, as applicable, shall be deemed for
the purposes hereof not to have a credit rating. If at any time two or more of
the Rating Agencies shall no longer perform the functions of a securities rating
agency, then the Borrowers and the Administrative Agent shall promptly negotiate
in good faith to agree upon a substitute rating agency or agencies (and to
correlate the system of ratings of each such substitute rating agency with that
of the rating agency being replaced) and, pending such amendment, the Credit
Rating of the other of the Rating Agencies, if one has been provided, shall
continue to apply.
“Credit Rating Confirmation Notice” means a written notice from REIT or a
Borrower that it has first obtained an Investment Grade Rating from at least two
Rating Agencies.



2



--------------------------------------------------------------------------------




“Credit Rating Election Notice” means a written notice from REIT or a Borrower
that it elects to have the Applicable Rate determined by reference to the Credit
Rating Level.
“Credit Rating Level” means one of the following five pricing levels, as
applicable:
“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P or Fitch
or A3 by Moody’s;
“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P or
Fitch or Baa1 by Moody’s and Credit Rating Level 1 is not applicable;
“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P or Fitch
or Baa2 by Moody’s and Credit Rating Levels 1 and 2 are not applicable;
“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P or
Fitch or Baa3 by Moody’s and Credit Rating Levels 1, 2 and 3 are not applicable;
and
“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P or Fitch or Baa3 by
Moody’s or there is no Credit Rating.
“Facility Fee” has the meaning specified in Section 2.09(b).
“Fitch” means Fitch Ratings, Inc. and any successor thereto.
“Investment Grade Rating” shall mean a Credit Rating of BBB- or better from S&P
or Fitch or Baa3 or better from Moody’s.
“Material Subsidiary” has the meaning specified in Section 6.12(a).
“Rating Agencies” means S&P, Moody’s and Fitch, collectively, and “Rating
Agency” means S&P, Moody’s or Fitch.
“Second Tier Subsidiary” has the meaning specified in Section 6.12(a).
“Section 6.12(c) Subsidiary” has the meaning specified in Section 6.12(c).
“Singer Portfolio” shall mean, collectively, (a) twenty (20) senior mortgage
loans held by Singer AIMCO Held Notes, LLC, a Delaware limited liability company
and (b) the junior mortgage loan held by AIMCO Harlem Funding, LLC, a Delaware
limited liability company, secured by various properties located New York, New
York.

3



--------------------------------------------------------------------------------




“Unencumbered Subsidiary” has the meaning specified in Section 6.12(a).
(b)By deleting in their entirety the definitions of the terms “Applicable Rate”,
“Fee Letter”, “Negative Pledge Assets” and “Wholly-Owned Subsidiary” appearing
in Section 1.01 of the Credit Agreement, and inserting in lieu thereof the
following new definitions:
“Applicable Rate” means, as of any date of determination prior to such time as
Administrative Agent receives a Credit Rating Confirmation Notice and a Credit
Rating Election Notice, the following percentages per annum (the “Leverage
Rates”), based upon the Leverage Ratio as set forth in the most recent
Compliance Certificate received by Administrative Agent pursuant to Section
6.02(b):
Applicable Rate


Pricing
Level
Leverage Ratio


Eurodollar Rate
Applicable Rate
Base Rate Applicable Rate
Letters of Credit
1
< 50%
1.875%
0.500%
1.875%
2
> 50% and < 55%
2.050%
0.675%
2.050%
3
> 55% and < 60%
2.250%
0.875%
2.250%
4
> 60%
2.625%
1.250%
2.625%

While the Leverage Rates are in effect, any increase or decrease in the
Applicable Rate resulting from a change in the Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level 4 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered until the date such Compliance Certificate is delivered,
whereupon, the Applicable Rate shall be adjusted based upon the calculation of
the Leverage Ratio contained in such Compliance Certificate. While the Leverage
Rates are in effect, the Applicable Rate in effect (x) from the Closing Date to
the first Business Day immediately following the date a Compliance Certificate
is required to be delivered pursuant to Section 6.02(b) for the fiscal quarter
ended December 31, 2011 shall be determined based upon Pricing Level 2 and (y)
from the Amendment Closing Date to the first Business Day immediately following
the date a Compliance Certificate is required to be delivered pursuant to
Section 6.02(b) for the fiscal quarter ended September 30, 2013 shall be
determined based upon Pricing Level 1.
From and after the time that Administrative Agent receives a Credit Rating
Confirmation Notice and a Credit Rating Election Notice, “Applicable Rate” shall
mean, as of any date of determination, a percentage per annum (the “Credit
Rating Rates”) determined by reference to the Credit Rating Level as set forth
below (provided that any accrued interest payable at the Applicable Rate
determined by reference to the Leverage Ratio shall be payable as provided in
Section 2.08):

4



--------------------------------------------------------------------------------




Pricing
Level
Credit Rating Level
Eurodollar Rate Loans & Letters of Credit Fees
Base Rate Loans
I
Credit Rating Level 1
1.00%
0.00%
II
Credit Rating Level 2
1.05%
0.05%
III
Credit Rating Level 3
1.10%
0.10%
IV
Credit Rating Level 4
1.35%
0.35%
V
Credit Rating Level 5
1.70%
0.70%



While the Credit Rating Rates are in effect, the Applicable Rate for each Base
Rate Loan shall be determined by reference to the Credit Rating Level in effect
from time to time, and the Applicable Rate for any Interest Period for all
Eurodollar Rate Loans comprising part of the same Borrowing shall be determined
by reference to the Credit Rating Level in effect on the first day of such
Interest Period; provided, however, that (i) no change in the Applicable Rate
resulting from the application of the Credit Rating Levels shall be effective
until the first Business Day after the date on which the Administrative Agent
receives a Credit Rating Confirmation Notice and a Credit Rating Election
Notice, (ii) no change in the Credit Rating Level shall be effective until the
first Business Day after the date on which the Administrative Agent receives
written notice, pursuant to Section 6.03(e) or addressed to the Administrative
Agent from the applicable Rating Agency, of a change in such Credit Rating
Level, or otherwise confirms such change through information made publicly
available by such Rating Agency and (iii) during any period that the REIT or any
Borrower ceases to have a Credit Rating Level, Credit Rating Level 5 shall be
the applicable Credit Rating Level. From and after the first time that the
Applicable Rate is based on the REIT’s or a Borrower’s Investment Grade Rating,
the Applicable Rate shall no longer be calculated by reference to the Leverage
Rates.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Fee Letter” means the letter agreement, dated August 8, 2013, among the REIT,
the Administrative Agent, the Syndication Agent and the Joint Lead Arrangers.
“Negative Pledge Assets” means, collectively, (i) the Note(s) Receivables (other
than any Note(s) Receivables relating to the Singer Portfolio and any Note(s)
Receivables that may be approved by the Required Lenders), (ii) all property
management contracts of the Borrowing Group, and (iii) the Borrowing Group’s
general partnership interests in partnerships that own properties managed by any
member of the Borrowing Group.
“Wholly-Owned Subsidiary” means a Subsidiary of AIMCO and/or the REIT and/or
AIMCO/Bethesda of which 100% of the Equity Interests is owned directly or
indirectly by (i) Borrowers or (ii) for purposes of the last sentence of Section
6.12 one or more Guarantors.

5



--------------------------------------------------------------------------------




(c)By deleting the references to “0.35%” and “0.25%” in the definition of the
term “Applicable Unused Fee” appearing in Section 1.01 of the Credit Agreement,
and inserting in lieu thereof references to “0.25%” and “0.20%”, respectively.


(d)By deleting the reference to “December 31, 2010” in the definition of the
term “Audited Financial Statements” appearing in Section 1.01 of the Credit
Agreement, and inserting in lieu thereof a reference to “December 31, 2012”.
 
(e)By deleting the reference to “has been treated” in clause (c) of the
definition of the term “Defaulting Lender” appearing in Section 1.01 of the
Credit Agreement, and inserting in lieu thereof a reference to “is currently
being treated”.


(f)By deleting the reference to “December 13, 2014” in clause (a) of the
definition of the term “Maturity Date” appearing in Section 1.01 of the Credit
Agreement, and inserting in lieu thereof a reference to “September 30, 2017”.


(g)By inserting the following parenthetical to the end of the first sentence of
the definition of the term “Recourse Indebtedness” appearing in Section 1.01 of
the Credit Agreement: “(such exclusions to encompass any Guarantees which are
limited to customary non-recourse exceptions)”.


(h)By (i) re-alphabetizing the existing clause (b) of Section 2.09 of the Credit
Agreement as clause (c) of such Section and (ii) inserting the following new
clause (b) to such Section:


“(b)    Facility Fee. From and after the time that Administrative Agent receives
a Credit Rating Confirmation Notice and a Credit Rating Election Notice, the
Applicable Unused Fee shall no longer accrue (but any accrued Applicable Unused
Fee shall be payable as provided in Section 2.09(a)), and the Borrowers shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Applicable Percentage a facility fee (the “Facility Fee”) equal to the
applicable Facility Fee Rate set forth in the table below multiplied by the
actual daily amount of the Aggregate Commitments from the date thereof in the
case of each Lender then a party thereto and from the effective date specified
in the Assignment and Acceptance Agreement pursuant to which it became a Lender
in the case of each other Lender until the last day of the Availability Period,
payable quarterly in arrears on the last Business Day of each March, June,
September and December, and on the last day of the Availability Period. The
Facility Fee payable to the account of each Lender shall be calculated daily for
each period for which the Facility Fee is payable during such period at the rate
per annum set forth below:

6



--------------------------------------------------------------------------------




Credit Rating Level
Facility Fee Rate
Credit Rating Level 1
0.15%
Credit Rating Level 2
0.15%
Credit Rating Level 3
0.20%
Credit Rating Level 4
0.25%
Credit Rating Level 5
0.30%

The Facility Fee shall be determined by reference to the Credit Rating Level in
effect from time to time; provided, however, that no change in the Facility Fee
rate resulting from a change in the Credit Rating Level shall be effective until
one Business Day after the date on which the Administrative Agent receives
written notice, pursuant to Section 6.03(e) or addressed to the Administrative
Agent from the applicable Rating Agency, of a change in such Credit Rating Level
or otherwise confirms such change through information made publicly available by
such Rating Agency.”
(i)By (i) deleting the reference to “0.25%” in clause (b)(iii) of Section 2.16
of the Credit Agreement, and inserting in lieu thereof a reference to “0.20%”
and (ii) deleting in its entirety clause (a) of Section 2.16 of the Credit
Agreement and inserting in lieu thereof the following new clause (a) to such
Section:
“(a)    Requests for Extension. The Borrowers shall have the one-time right and
option, by notice to the Administrative Agent (who shall promptly notify the
Lenders) not earlier than 120 days prior to, and not later than 60 days prior
to, the Maturity Date then in effect hereunder (the “Existing Maturity Date”),
to cause each Lender to extend such Lender’s Existing Maturity Date for an
additional one (1) year with respect to such exercise from the Existing Maturity
Date and each Lender shall extend such Lender’s Commitment for an additional one
(1) year with respect to such exercise from the Existing Maturity Date in
accordance with this Section 2.16.”
(j)By deleting the reference to “Section 7.04” in Section 5.01(a) of the Credit
Agreement and inserting in lieu thereof a reference to “Section 6.05 or 7.04”.
(k)By (i) deleting the period at the end of clause (d) of Section 6.03 of the
Credit Agreement and inserting in lieu thereof “; and” and (ii) inserting the
following new clause (e) at the end of such Section:
“(e)    at any time the Credit Rating Rates are in effect, upon becoming aware
of a change in the Credit Rating given by a Rating Agency or any announcement
that any rating is “under review” or that any such rating has been placed on a
watch list or that any similar action has been taken by a Rating Agency.”
(l)By deleting in its entirety clauses (a) and (b) of Section 6.12 of the Credit
Agreement and inserting in lieu thereof the following new clauses (a), (b) and
(c) to such Section:

7



--------------------------------------------------------------------------------






“(a)    Notify the Administrative Agent of any domestic Wholly-Owned Subsidiary
of the Borrowers that directly (x) owns in fee simple or ground leases any real
property assets that are not encumbered by a Lien (each, an “Unencumbered
Subsidiary”) or (y) owns assets that are projected to generate an amount of Net
Operating Income (without giving effect to Net Operating Income of any
Subsidiary owned by such Wholly-Owned Subsidiary) equal to or greater than 2% of
the Net Operating Income of AIMCO for the next calendar quarter (each, a
“Material Subsidiary”; each Unencumbered Subsidiary and each Material Subsidiary
herein referred to as a “Bottom Tier Subsidiary”), and promptly thereafter (and
in any event within 60 days), cause such Person to (i) become a Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose and (ii) deliver to the Administrative Agent the
documents referred to in clauses (iii) and (iv) of Section 4.01(a) and, if
required by Administrative Agent, favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (i) of this
Section 6.12(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent. If a Bottom Tier Subsidiary is prohibited from providing a
Guaranty by Contractual Obligation, Organization Documents or applicable law,
then no Guaranty from such Subsidiary shall be required and the Borrowers shall
cause each Wholly-Owned Subsidiary which is not then a Guarantor and which owns
an Equity Interest in the Bottom Tier Subsidiary (each, a “Second Tier
Subsidiary”) to instead execute and deliver the Guaranty. If a Second Tier
Subsidiary is prohibited from providing a Guaranty by Contractual Obligation,
Organization Documents or applicable law, then no Guaranty from such Subsidiary
shall be required and the Borrowers shall cause each Wholly-Owned Subsidiary
which is not then a Guarantor and which owns an Equity Interest in the Second
Tier Subsidiary to instead execute and deliver the Guaranty (to the extent such
guaranty is not prohibited by Contractual Obligation, Organization Documents or
applicable law). If a Bottom Tier Subsidiary is a Wholly-Owned Subsidiary of one
or more existing Guarantors, and there is no intervening debt obligation between
such Subsidiary and such Guarantor(s), then no Guaranty from such Bottom Tier
Subsidiary shall be required.
(b)    With respect to any Wholly-Owned Subsidiary that becomes a Guarantor
pursuant to Section 6.12(a) (other than any Unencumbered Subsidiary unless and
until it qualifies as a Material Subsidiary) and promptly after such
Wholly-Owned Subsidiary becomes a Guarantor (or, in the case of any Unencumbered
Subsidiary which was not a Material Subsidiary at the time it became a
Guarantor, promptly after such Unencumbered Subsidiary qualifies as a Material
Subsidiary), and in any event within 20 days thereof, the Borrowers shall cause
the Stock or other Equity Interest in such Wholly-Owned Subsidiary that becomes
a Guarantor to be pledged to the Administrative Agent for the benefit of the
Lenders as Collateral under this Agreement and each Pledge Agreement (to the
extent not prohibited by Contractual Obligation or Organization Documents).
Borrowers or any applicable Subsidiary (to the extent not prohibited by
Contractual Obligation or Organization Documents) shall execute and/or deliver
to the Administrative Agent (i) such amendments or joinders to the Pledge
Agreements as the Administrative Agent deems reasonably

8



--------------------------------------------------------------------------------




necessary or desirable to grant to the Administrative Agent for the benefit of
the Lenders a perfected first priority security interest in the Stock or other
Equity Interest of such new Guarantor in accordance with the Pledge Agreements
and deliver to the Administrative Agent the certificates representing such Stock
or Equity Interest (to the extent certificated), together with undated stock
powers, in blank, executed and delivered by a duly authorized officer and (ii)
the documents referred to in clauses (iii) and (iv) of Section 4.01(a) and, if
required by Administrative Agent, favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (i) of this
Section 6.12(b)).
(c)    Notwithstanding the foregoing clauses (a) and (b) of this Section 6.12,
Borrowers shall have no obligation to cause (i) Largo Partners, L.L.C., a
Maryland limited liability company, NHP Windsor Crossing L.P., a Delaware
limited partnership, Oak Park-Oxford Associates Limited Partnership, a Michigan
limited partnership, Atlantic IX, L.L.C., a Michigan limited liability company,
and Fox Strategic Housing Income Partners, a California Limited Partnership, a
California limited partnership (each a “Section 6.12(c) Subsidiary”), to become
a Guarantor pursuant to Section 6.12(a) prior to January 15, 2014, as such
deadline may be extended by the Administrative Agent in its sole and absolute
discretion (the “Delivery Deadline”), by which Delivery Deadline, unless any
such Subsidiary no longer owns any real property assets that are not encumbered
by a Lien (in which case, this Section 6.12(c) shall then cease to apply to such
Subsidiary), Borrowers shall have caused each such Subsidiary to execute and/or
deliver all documents, opinions and certificates required by Section 6.12(a)
with respect to such Subsidiary and, in the event such Subsidiary is, as of the
date of the delivery of such documents, opinions and certificates or on any date
thereafter, a Material Subsidiary, shall have caused the Stock or other Equity
Interest in such Subsidiary (or any other Subsidiary which becomes a Guarantor
in lieu of such Subsidiary by operation of this Section 6.12(c)) to be pledged
to the Administrative Agent for the benefit of the Lenders as Collateral under
this Agreement and each Pledge Agreement (to the extent not prohibited by
Contractual Obligation or Organization Documents) and shall have caused to be
executed and/or delivered all documents, opinions and certificates required by
Section 6.12(b) with respect to the applicable Borrower or Borrowers and/or the
applicable Subsidiary or Subsidiaries or (ii) New Guarantors, to deliver the
documents referred to in clauses (iii) and (iv) of Section 4.01(a) with respect
to such New Guarantors and, if required by Administrative Agent, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i) of Section 6.12(a)) prior to the Delivery Deadline. If
a Section 6.12(c) Subsidiary is prohibited from providing a Guaranty by
Contractual Obligation, Organization Documents or applicable law, then no
Guaranty from such Subsidiary shall be required and the Borrowers shall cause
each Second Tier Subsidiary to instead execute and deliver the Guaranty. If a
Second Tier Subsidiary is prohibited from providing a Guaranty by Contractual
Obligation, Organization Documents or applicable law, then no Guaranty from such
Subsidiary shall be required and the Borrowers shall cause each Wholly-Owned
Subsidiary which is not then a Guarantor and which owns an Equity Interest in
the Second Tier Subsidiary to instead execute and deliver the Guaranty

9



--------------------------------------------------------------------------------




(to the extent such guaranty is not prohibited by Contractual Obligation,
Organization Documents or applicable law).”
(m)By deleting the reference to “Section 7.02” in Section 7.09 of the Credit
Agreement and inserting in lieu thereof a reference to “Section 7.01”.
(n)By deleting in their entirety clauses (a), (c), (d) and (h) of Section 7.11
of the Credit Agreement and inserting in lieu thereof the following new clauses
(a), (c), (d) and (h) to such Section:
“(a)    Permit the Fixed Charge Coverage Ratio (i) for the fiscal quarter ending
December 31, 2011, to be less than 1.20:1.00, (ii) for the fiscal quarter ending
March 31, 2012 and each fiscal quarter thereafter through and including the
fiscal quarter ending December 31, 2014, to be less than 1.30:1.00 and (iii) for
the fiscal quarter ending March 31, 2015 and each fiscal quarter thereafter, to
be less than 1.40:1.00;”
“(c)    Permit the Secured Indebtedness Ratio (i) for the fiscal quarter ending
December 31, 2011, to exceed 0.65:1.00, (ii) for the fiscal quarter ending March
31, 2012 and each fiscal quarter thereafter through and including the fiscal
quarter ending December 31, 2014, to exceed 0.60:1.00 and (iii) for the fiscal
quarter ending March 31, 2015 and each fiscal quarter thereafter, to exceed
0.55:1.00;
(d)    Permit the Leverage Ratio (i) for the fiscal quarter ending December 31,
2011 and each fiscal quarter thereafter through and including the fiscal quarter
ending June 30, 2013, to exceed 0.65:1.00 and (ii) for the fiscal quarter ending
September 30, 2013 and each fiscal quarter thereafter, to exceed 0.60:1.00;
provided, however, that for purposes of calculating the Leverage Ratio pursuant
to this Section 7.11(d)(ii), the REIT or the Borrowers may elect for any one (1)
period (but only one (1) period during the term of this Agreement) of up to two
(2) consecutive fiscal quarters during which the Leverage Ratio may exceed
0.60:1.00 but may not exceed 0.65:1.00;”
“(h)    Permit the aggregate outstanding principal amount of the Borrowing
Group’s Share of Aggregate Recourse Indebtedness, exclusive of the Commitments
and the Total Outstandings, to exceed the greater of (i) 5% of Total Funded
Indebtedness and (ii) $225,000,000;”
(o)For purposes of, and in accordance with, Section 9.08 of the Credit
Agreement, Citibank, N.A. and PNC Bank, National Association shall be deemed to
be “Co-Documentation Agents listed on the cover page hereof”, as such phrase
appears in such Section.
(p)By deleting in its entirety clause (c) of Section 9.10 of the Credit
Agreement and inserting in lieu thereof the following new clause (c) to such
Section:
“(c)    provided no Default or Event of Default then exists or would arise as a
result thereof, to release any Guarantor from its obligations under the Guaranty
(i) if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder or (ii) such Guarantor owns real property assets that are,
contemporaneously with such release, to become

10



--------------------------------------------------------------------------------




encumbered by a Lien securing a first mortgage loan permitted under this
Agreement (it being acknowledged and understood that all obligations of such
Guarantor under the Loan Documents (other than indemnification obligations which
by their term survive the payment of the Obligations) shall automatically
terminate and be of no further force and effect upon the consummation of any
such transaction).”
(q)By deleting the contents of Schedule 2.01A attached to the Credit Agreement
and inserting in lieu thereof the contents of Schedule 1 attached hereto.
(r)By deleting the reference to “A < $100,000,000” in Part VIII.B of Schedule 2
to Exhibit D to the Credit Agreement and inserting in lieu thereof a reference
to “A < greater of (i) 5% of Total Funded Indebtedness at Statement Date and
(ii) $225,000,000”.
3.Reallocation of Commitments; No Novation; Etc.
(a)In order to facilitate this Amendment, one or more lenders that are a party
to the Credit Agreement are no longer continuing as “Lenders” thereunder (each
an “Exiting Lender”; the lenders that are a party to the Credit Agreement
immediately both before and after giving effect to this Amendment are each
herein referred to as an “Existing Lender”), and certain new lenders are
executing this Amendment in order to become a party to the Credit Agreement as
“Lenders” (each a “New Lender”). Contemporaneously with the execution of this
Amendment, each Exiting Lender shall be deemed to have assigned and delegated
its Commitment and Revolving Loans to the Lenders, and each Exiting Lender shall
be paid all principal, interest and fees due to it in connection therewith. Such
Commitments and Revolving Loans shall be allocated among the Lenders that are a
party to this Amendment in accordance with their respective Applicable
Percentages reflected on Schedule 1 attached hereto. The foregoing is done as an
accommodation to the Borrowers, each Exiting Lender and the Lenders, and shall
be deemed to have occurred with the same force and effect as if such assignments
were evidenced by the applicable Assignment and Assumption (as defined in the
Credit Agreement), and no other documents shall be, or shall be required to be,
executed in connection therewith, except as provided in Sections 3(c), (d) and
(f) of this Amendment. For the avoidance of doubt, other than payments
contemplated by this Section 3(a) and the payment of certain fees described in
Section 2.09 of the Credit Agreement and in the Fee Letter, no payment is due
and payable to any Lender or Exiting Lender in connection with the foregoing.
Each such Exiting Lender shall promptly after the date hereof return the
original Note held by such Exiting Lender to the Borrowers for cancellation.
(b)Each New Lender hereby acknowledges, agrees and confirms that, by its
execution of this Amendment, it will be deemed to be a party to the Credit
Agreement and a “Lender” for all purposes of the Credit Agreement and the other
Loan Documents, and shall have all of the rights and obligations of a “Lender”
thereunder as fully as if it has executed the Credit Agreement and the other
Loan Documents. Each New Lender hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement and in the Loan Documents which are binding upon the
Lenders, including, without limitation all of the authorizations of the Lenders
set forth in Article IX of the Credit Agreement, as supplemented from time to
time in accordance with the terms thereof.

11



--------------------------------------------------------------------------------




(c)Each New Lender agrees (i) that, concurrently herewith, it will complete, and
execute and deliver to the Administrative Agent, an Administrative
Questionnaire, and (ii) that, at any time and from time to time, upon the
written request of the Administrative Agent, it will execute and deliver such
further documents and do such further acts and things as the Administrative
Agent may reasonably request in order to effect the purposes of this Section 3.
(d)Each New Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
“Lender” under the Credit Agreement, (ii) from and after the date hereof, it
shall be bound by the provisions of the Credit Agreement and, to the extent of
its Applicable Percentage of the Commitments, shall have the rights and
obligations of a “Lender” thereunder, (iii) it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, and the other Loan Documents,
together with copies of the most recent financial statements delivered pursuant
to Section 6.01 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Amendment on the basis of which it has made such analysis and decision, and
(iv) it has delivered to the Administrative Agent prior to the date hereof any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including Section 3.01 thereof), duly completed and executed by such
New Lender; and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, any other Lender or any Exiting Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a “Lender” thereunder.
(e)The Borrowers and the Guarantors hereby acknowledge and agree that (i) each
New Lender is an Eligible Assignee and (ii) as of the effective date of the
Amendment Closing Date, the amount of each Lender’s Commitment shall be the
amount set forth on Schedule 1 attached hereto. The terms of the Commitment
provided by each New Lender, and the Revolving Loans to be made under the Credit
Agreement, shall be as set forth for Commitments and Revolving Loans,
respectively, in the Credit Agreement.
(f)There shall not be deemed to have occurred, and there has not otherwise
occurred, any payment, satisfaction or novation of the Indebtedness evidenced by
the Credit Agreement and the Notes, which Indebtedness is instead allocated
among the Lenders as of the date hereof in accordance with their respective
Applicable Percentages of the Aggregate Commitments, and is evidenced by the
Credit Agreement and any Note(s), and the Lenders shall as of the date hereof
make such adjustments to the outstanding Loans of such Lenders so that such
outstanding Loans are consistent with their respective Applicable Percentages of
the Aggregate Commitments.
4.Conditions. The effectiveness of this Amendment shall be subject to the
satisfaction of the following conditions precedent (the date all such conditions
have been satisfied or waived in writing by the Lenders hereinafter referred to
as the “Amendment Closing Date”):
(i)Execution of this Amendment. The Administrative Agent shall have received
executed originals of counterpart signature pages to this Amendment

12



--------------------------------------------------------------------------------




from the Borrowers, the Guarantors, the Exiting Lenders, the New Lenders and the
Existing Lenders.
(ii)No Default. There shall exist no Default or Event of Default.
(iii)Representations and Warranties. The representations and warranties
contained in Article V of the Credit Agreement and in each other Loan Document
shall have been true and correct in all material respects when made and shall
also be true and correct in all material respects on the Amendment Closing Date
(except to the extent such representations and warranties specifically relate to
an earlier date, in which case they shall only be required to have been true and
correct in all material respects as of such earlier date and except that for
purposes of this Section 3(iii), the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement).
(iv)New Notes. The Borrowers shall have executed and delivered to the
Administrative Agent a Note for each New Lender, each such Note to be in the
amount set forth opposite such New Lender’s name on Schedule 1 attached hereto.
(v)Opinions of Counsel. The Administrative Agent shall have received one or more
favorable opinions of counsel to the Borrowers and the Guarantors (other than
the New Guarantors) addressed to the Administrative Agent and the Lenders
covering such matters as the Administrative Agent may reasonably request and in
form and substance reasonably satisfactory to the Administrative Agent.
(vi)Compliance Certificate. The Administrative Agent shall have received a duly
completed Compliance Certificate (demonstrating the Borrowers will be in
compliance with the financial covenants in the Credit Agreement after giving
effect to the amendments to the Credit Agreement contemplated herein) as of the
last day of the fiscal quarter of the Borrowers’ most recently ended prior to
the Amendment Closing Date, signed by a Responsible Officer of the Borrowers.
(vii)Authority Documents. The Administrative Agent shall have received such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Borrower and each Guarantor
(other than the New Guarantors) as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized as of the date hereof to act as a Responsible Officer in
connection with this Amendment and the other Loan Documents to which such Loan
Party is a party.
(viii)Organizational Documents. The Administrative Agent shall have received
evidence that each Borrower and each Guarantor (other than the New Guarantors)
is duly organized or formed, and that each Borrower and each such Guarantor is
validly existing and (to the extent such concept is applicable) in good standing
in its jurisdiction of organization.
(ix)Fees. The Borrowers shall have paid all fees and expenses of the
Administrative Agent and the Joint Lead Arrangers due and payable with respect
to this Amendment (including, without limitation, those fees due and payable
pursuant to the letter agreement, dated

13



--------------------------------------------------------------------------------




August 8, 2013, among the REIT, the Administrative Agent, the Syndication Agent
and the Joint Lead Arrangers, and the fees and expenses of counsel to the
Administrative Agent), all of which shall be fully earned and non-refundable
under any circumstances when paid.
(x)Other. Such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or the Required Lenders may reasonably request.
5.References to Credit Agreement. All references in the Loan Documents to the
Credit Agreement shall be deemed a reference to the Credit Agreement, as
modified and amended herein.
6.Joinder of New Guarantors; Consent of the Borrowers and the Guarantors.
(a)By execution of this Amendment, each New Guarantor hereby (i) becomes a
“Guarantor” under the Credit Agreement, the Guaranty and the other Loan
Documents with respect to all the Obligations of the Borrower now or hereafter
incurred under the Credit Agreement and the other Loan Documents, (ii) agrees
that it is and shall be bound by, and hereby assumes, all representations,
warranties, covenants, terms, conditions, duties and waivers applicable to a
“Guarantor” under the Credit Agreement, the Guaranty the other Loan Documents
and (iii) agrees that the Guaranty and the Intra-Company Loan Subordination
Agreement heretofore delivered to the Administrative Agent and the Lenders shall
be a joint and several obligation of such New Guarantor to the same extent as if
executed and delivered by such New Guarantor, and upon request by the
Administrative Agent, it will promptly become a party to the Guaranty and/or the
Intra-Company Loan Subordination Agreement to confirm such obligation.
(b)By execution of this Amendment, the Borrowers and the Guarantors hereby
expressly consent to the modification and amendment relating to the Credit
Agreement as set forth herein, and the Borrowers and the Guarantors hereby
acknowledge, represent and agree that the Loan Documents remain in full force
and effect and constitute the valid and legally binding obligations of the
Borrowers and the Guarantors enforceable against such Persons in accordance with
their respective terms.
7.Representations. Each Borrower and each Guarantor represents and warrants to
the Administrative Agent and the Lenders as follows:
(a)Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of such
Borrower and such Guarantor, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and such Guarantor, (iii) do not and
will not conflict with or result in any breach or contravention of any provision
of law, statute, rule or regulation to which such Borrower or such Guarantor is
subject or any judgment, order, writ, injunction, license or permit applicable
to such Borrower or such Guarantor, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the articles of incorporation, bylaws, operating
agreement, partnership agreement, declaration of trust or other charter
documents of, or any agreement or other instrument binding upon, such Borrower
or such Guarantor, or any of their respective properties, (v) do not and will
not result in or require the imposition of any lien or other encumbrance on any
of the properties, assets or rights of any Borrower or any Guarantor (other than
those in favor of the Administrative Agent), and (vi) do not require the
approval or

14



--------------------------------------------------------------------------------




consent of, action by, notice to or filing with, any Governmental Authority or
other Person other than those already obtained and delivered to the
Administrative Agent.
(b)Enforceability. This Amendment constitutes the valid and legally binding
obligations of the Borrowers and the Guarantors, enforceable in accordance with
the respective terms and provisions hereof, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
(c)Reaffirmation. The Borrowers and the Guarantors reaffirm and restate as of
the date hereof each and every representation and warranty made by the
Borrowers, the Guarantors and their respective Subsidiaries in the Loan
Documents or otherwise made by or on behalf of such Persons in connection
therewith (except to the extent such representations and warranties specifically
relate to an earlier date and except that the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement).
8.No Default. By execution hereof, the Borrowers certify that as of the date of
this Amendment and immediately after giving effect to this Amendment no Default
or Event of Default has occurred and is continuing.
9.Waiver of Claims. Each Borrower and each Guarantor acknowledges, represents
and agrees that as of the date of this Amendment it has no defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever with
respect to the Loan Documents, the administration or funding of the Loan or with
respect to any acts or omissions of the Administrative Agent or any Lender, or
any past or present officers, agents or employees of the Administrative Agent or
any Lender, and the Borrowers and the Guarantors do hereby expressly waive,
release and relinquish any and all such defenses, setoffs, claims, counterclaims
and causes of action, if any.
10.Ratification, etc. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Credit
Agreement and the other Loan Documents, as modified and amended herein. Except
as set forth in Section 3(f) above, nothing in this Amendment shall be deemed or
construed to constitute, and there has not otherwise occurred, a novation,
cancellation, satisfaction, release, extinguishment or substitution of the
indebtedness evidenced by the Notes or the other obligations of any Borrower or
any Guarantor under the Loan Documents.
11.Amendment as Loan Document. This Amendment shall constitute a Loan Document.









15



--------------------------------------------------------------------------------




12.Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or other
electronic image (e.g., “PDF” or “TIF” via electronic mail) shall be effective
as delivery of a manually executed counterpart of this Amendment.
13.Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement. All captions in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purpose.


[remainder of this page intentionally left blank]



16



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment, under seal, as of the day and year first above written.
BORROWERS:
APARTMENT INVESTMENT AND MANAGEMENT COMPANY, a Maryland corporation
By: /s/ Patti K. Fielding            
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer




AIMCO PROPERTIES, L.P., a Delaware limited partnership


By:
AIMCO-GP, Inc., a Delaware corporation, its General Partner

By: /s/ Patti K. Fielding        
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer




AIMCO/BETHESDA HOLDINGS, INC., a Delaware corporation


By: /s/ Patti K. Fielding        
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer

[Signature Page to Second Amendment to Credit Agreement and Joinder to Guaranty]

--------------------------------------------------------------------------------




EXISTING GUARANTORS:


AIMCO EQUITY SERVICES, INC.,
a Virginia corporation
AIMCO HOLDINGS QRS, INC.,
a Delaware corporation
AIMCO-LP TRUST,
a Delaware trust
AIMCO PROPERTIES FINANCE CORP.,
a Delaware corporation
ANGELES REALTY CORPORATION II,
a California corporation
CONCAP EQUITIES, INC.,
a Delaware corporation
NHP A&R SERVICES, INC.,
a Virginia corporation
NHPMN STATE MANAGEMENT, INC.,
a Delaware corporation
AIMCO-GP, INC.,
a Delaware corporation
NHPMN-GP, INC.,
a Delaware corporation
By: /s/ Patti K. Fielding_____________
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer


AIMCO IPLP, L.P., a Delaware limited partnership
By:
AIMCO/IPT, Inc., a Delaware corporation, its General Partner

By: /s/ Patti K. Fielding    
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer





[Signature Page to Second Amendment to Credit Agreement and Joinder to Guaranty]

--------------------------------------------------------------------------------




AIMCO HOLDINGS, L.P., a Delaware limited partnership
By:
AIMCO Holdings QRS, Inc., a Delaware corporation, its General Partner

By: /s/ Patti K. Fielding    
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer
AMBASSADOR CRM FLORIDA PARTNERS LIMITED PARTNERSHIP, a Delaware limited
partnership
By:
Ambassador Florida Partners Limited Partnership,a Delaware limited partnership,
its General Partner

By:
Ambassador Florida Partners, Inc., a Delaware corporation, its General Partner

By: /s/ Patti K. Fielding    
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer



[Signature Page to Second Amendment to Credit Agreement and Joinder to Guaranty]

--------------------------------------------------------------------------------




AMBASSADOR APARTMENTS, L.P., a Delaware limited partnership
By:
AIMCO QRS GP, LLC, a Delaware limited liability company, its General Partner

By:
AIMCO Properties, L.P., a Delaware limited partnership, its Member

By:
AIMCO-GP, Inc., a Delaware corporation, its General Partner

By: /s/ Patti K. Fielding     
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer
LAC PROPERTIES OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
By:
AIMCO GP LA, L.P., a Delaware limited partnership, its General Partner

By:
AIMCO-GP, Inc., a Delaware corporation, its General Partner

By: /s/ Patti K. Fielding    
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer
GP-OP PROPERTY MANAGEMENT, LLC, a Delaware limited liability company
By:
AIMCO Properties, L.P., a Delaware limited partnership, its Member

By:
AIMCO-GP, Inc., a Delaware corporation, its General Partner

By: /s/ Patti K. Fielding    
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer

[Signature Page to Second Amendment to Credit Agreement and Joinder to Guaranty]

--------------------------------------------------------------------------------




NHPMN MANAGEMENT, L.P., a Delaware limited partnership
By:
NHPMN-GP, Inc., a Delaware corporation, its General Partner

By: /s/ Patti K. Fielding    
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer
NHPMN MANAGEMENT, LLC, a Delaware limited liability company
By:
AIMCO/Bethesda Holdings, Inc., a Delaware corporation, its General Manager

By: /s/ Patti K. Fielding    
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer
OP PROPERTY MANAGEMENT, L.P., a Delaware limited partnership
By:
NHPMN-GP, Inc., a Delaware corporation, its Managing General Partner

By: /s/ Patti K. Fielding    
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer
OP PROPERTY MANAGEMENT, LLC, a Delaware limited liability company
By:
AIMCO Properties, L.P., a Delaware limited partnership, its General Manager

By:
AIMCO-GP, Inc., a Delaware corporation, its General Partner

By: /s/ Patti K. Fielding    
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer

[Signature Page to Second Amendment to Credit Agreement and Joinder to Guaranty]

--------------------------------------------------------------------------------




LAC PROPERTIES GP I LIMITED PARTNERSHIP, a Delaware limited partnership
By:
LAC Properties GP I LLC, a Delaware limited liability company, its General
Partner

By:
LAC Properties Operating Partnership, L.P., a Delaware limited partnership, its
Managing Member

By:
AIMCO GP LA, L.P., a Delaware limited partnership, its General Partner

By:
AIMCO-GP, Inc., a Delaware corporation, its General Partner

By: /s/ Patti K. Fielding    
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer
LAC PROPERTIES GP II LIMITED PARTNERSHIP, a Delaware limited partnership
By:
LAC Properties QRS II Inc., a Delaware corporation, its General Partner

By: /s/ Patti K. Fielding    
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer
AIMCO SELECT PROPERTIES, L.P., a Delaware limited partnership
By:
AIMCO/Bethesda Holdings, Inc., a Delaware corporation, its General Partner

By: /s/ Patti K. Fielding    
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer

[Signature Page to Second Amendment to Credit Agreement and Joinder to Guaranty]

--------------------------------------------------------------------------------




 
THE NATIONAL HOUSING PARTNERSHIP, a District of Columbia limited partnership
By:
National Corporation for Housing Partnerships, a District of Columbia
corporation, its General Partner

By: /s/ Patti K. Fielding    
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer
NEW GUARANTORS:
SHELTER PROPERTIES IV LIMITED PARTNERSHIP, a South Carolina limited partnership
By:
Shelter Realty IV Corporation, a South Carolina corporation, its corporate
general partner

By: /s/ Patti K. Fielding    
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer
HUNT CLUB PARTNERS, L.L.C., a Maryland limited liability company
By:
HC/OAC, L.L.C., a Maryland limited liability company, its manager

By:
OAC Investment, Inc., a Maryland corporation, its manager

By: /s/ Patti K. Fielding    
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer

[Signature Page to Second Amendment to Credit Agreement and Joinder to Guaranty]

--------------------------------------------------------------------------------




WATERS LANDING PARTNERS, L.L.C., a Maryland limited liability company
By:
WL/OAC, L.L.C., a Maryland limited liability company, its manager

By:
OAC Investment, Inc., a Maryland corporation, its manager

By: /s/ Patti K. Fielding    
Name: Patti K. Fielding
Title: Executive Vice President and Treasurer

[Signature Page to Second Amendment to Credit Agreement and Joinder to Guaranty]

--------------------------------------------------------------------------------




EXISTING LENDERS:
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent and an Existing Lender
By:/s/ Meredith Houseworth                
Name: Meredith Houseworth            
Title: Vice President                
WELLS FARGO BANK, N.A., as Syndication Agent and an Existing Lender
By:/s/ Kevin A. Stacker                
Name: Kevin A. Stacker                
Title: Vice President                




BANK OF AMERICA, N.A., as Co-Documentation Agent, an L/C Issuer and an Existing
Lender
By: /s/ James P. Johnson                
Name: James P. Johnson                
Title: Senior Vice President            




REGIONS BANK, as Co-Documentation Agent and an Existing Lender
By: /s/ Kevin W. Murry                
Name: Kevin W. Murry                
Title: Director                    
CITIBANK, N.A., as Co-Documentation Agent and an Existing Lender
By: /s/ John C. Rowland                
Name: John C. Rowland            
Title: Vice President    



[Signature Page to Second Amendment to Credit Agreement and Joinder to Guaranty]

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent and an Existing Lender
By: /s/ James A. Harmann                
Name: James A. Harmann            
Title: Senior Vice President            
THE HUNTINGTON NATIONAL BANK, a national banking association, as an Existing
Lender
By: /s/ Scott Childs                    
Name: Scott Childs                
Title: Senior Vice President            
MORGAN STANLEY BANK, N.A, an Existing Lender
By: /s/ Michael King                    
Name: Michael King                
Title: Authorized Signatory            
NEW LENDERS:
RBS CITIZENS, N.A., as a New Lender
By: /s/ David R. Jablonowski                
Name: David R. Jablonowski            
Title: Vice President                
BANK OF THE WEST, a California banking corporation, as a New Lender
By: /s/ Lynn Foster                    
Name: Lynn Foster                
Title: S.V.P.                    


By: /s/ Chuck Weerasooriya                
Name: Chuck Weerasooriya            
Title: Senior Vice President            



[Signature Page to Second Amendment to Credit Agreement and Joinder to Guaranty]

--------------------------------------------------------------------------------




The following Exiting Lenders have duly executed this Amendment for the limited
purpose of acknowledging and agreeing to the terms of Section 3(a) above:
EXITING LENDERS:
MANUFACTURERS AND TRADERS TRUST COMPANY, as an Exiting Lender
By: /s/ John Mangan                    
Name: John Mangan                
Title: Vice President                
HSBC BANK USA, NATIONAL ASSOCIATION, as an Exiting Lender
By: /s/ Timothy J, Mertens                
Name: Timothy J. Mertens            
Title: Vice President                
RAYMOND JAMES BANK, N.A., as an Exiting Lender
By: /s/ Thomas G. Scott                
Name: Thomas G. Scott                
Title: Senior Vice President    





[Signature Page to Second Amendment to Credit Agreement and Joinder to Guaranty]

--------------------------------------------------------------------------------




SCHEDULE 1


COMMITMENTS AND APPLICABLE PERCENTAGES


Lender
Commitment
Applicable Percentage
KeyBank National Association
$107,500,000
17.91666667%
Wells Fargo Bank, N.A.
$107,500,000
17.91666667%
Bank of America, N.A.
$75,000,000
12.50000000%
Regions Bank
$75,000,000
12.50000000%
Citibank, N.A.
$60,000,000
10.00000000%
PNC Bank, National Association
$60,000,000
10.00000000%
RBS Citizens, N.A.
$40,000,000
6.66666667%
The Huntington National Bank
$35,000,000
5.83333333%
Bank of The West
$25,000,000
4.16666667%
Morgan Stanley Bank, N.A.
$15,000,000
2.50000000%
Total:
$600,000,000
100%










Schedule 1